DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "such that a frequency that is at least ten times greater than the bandwidth of the optical gyroscope" in lines 2-3.  The phase is vague and renders the claim indefinite as it is unclear if “a frequency” refers to the modulation of the optical path length. Claim 1 refers to “at least one of a frequency and wavelength corresponding to the optical path length is modulated outside a bandwidth of the optical gyroscope.” Is this the same frequency of Claim 1, or a different one?
Claim 14 recites the limitation "such that a frequency that is at least ten times greater than the bandwidth of the optical gyroscope" in lines 2-3.  The phase is vague and renders the claim indefinite as it is unclear if “a frequency” refers to the modulation of the optical path length. Claim 8 refers to “at least one of a frequency and wavelength corresponding to the optical path length is modulated outside a bandwidth of the optical gyroscope.” Is this the same frequency of Claim 8, or a different one?
Claim 18 recites the limitation "such that a frequency that is at least ten times greater than the bandwidth of the optical gyroscope" in lines 2-3.  The phase is vague and renders the claim indefinite as it is unclear if “a frequency” refers to the modulation of the optical path length. Claim 15 refers to “at least one of a frequency and wavelength corresponding to the optical path length is modulated outside a bandwidth of the optical gyroscope.” Is this the same frequency of Claim 15, or a different one?



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 9, 12, 13, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Strandjord (US 2010/0225922 A1).
Regarding Independent Claim 1, Strandjord discloses an optical gyroscope (Fig. 1, [0004]-[0021]), comprising:
at least one laser configured to generate light beams ([0009], light wave source (not shown));
a first optical coupler coupled (26, 22, 30) to a resonator (20) and the at least one laser ([0009]-[0010]), wherein the first optical coupler is configured to transmit a first light beam from the at least one laser in a clockwise direction around the resonator (a light path, say in the CW direction from the reflecting (inside surface) of the partially transmissive input mirror 26 to the partially transmissive counterclockwise (CCW) output mirror 22, through lens 30, to fiber end at point 40, through fiber 28, to fiber end at point 42, [0009]));
a second optical coupler (26, 24, 32) coupled to the resonator and at least one laser ([0009]-[0010]), wherein the second optical coupler is configured to transmit a second light beam from the at least one laser in a counter-clockwise direction around the resonator (only the CW wave is shown for simplicity, [0010], In the same way light may travel in the CCW direction within the fiber coil 20 and reproduce its path, [0009]);
at least one path length adjustment member (piezoelectric transducer (PZT) tube 50, [0016]) communicatively coupled to an optical path of the resonator (fiber coil 20 wound on a piezoelectric transducer (PZT) tube 50, [0016]); and
a controller coupled to the resonator, wherein the controller is configured to control the at least one path length adjustment member to modulate the optical path length of the resonator such that at least one of a frequency and wavelength corresponding to the optical path length is modulated outside a bandwidth of the optical gyroscope (The RFOG 10 modulates the cavity length (i.e., length of the fiber 28) in order to frequency shift the errors, [0016], this is understood/interpreted to include a controller).
Regarding Claim 2, Strandjord discloses the optical gyroscope of claim 1, wherein the optical gyroscope comprises one of a ring laser gyroscope and a fiber optic gyroscope ([0002], [0005]).
Regarding Claim 5, Strandjord discloses the optical gyroscope of claim 1, wherein the at least one path length adjustment member comprises a plurality of piezo-electric regions (50, Fig. 1), wherein the controller is configured to modulate an optical path length of the resonator by applying an electric field across the plurality of piezo-electric regions (When a voltage is applied to the PZT tube 50, the diameter of the tube changes, which either stretches or relaxes the length of fiber 28, [0016]).
Regarding Claim 6, Strandjord discloses the optical gyroscope of claim 5, wherein the plurality of piezo-electric regions is positioned symmetrically about the resonator (See Fig. 1).

Regarding Independent Claim 8, Strandjord discloses a system (Fig. 1, [0004]-[0021]), comprising:
an optical gyroscope (Fig. 1), wherein the optical gyroscope including
at least one laser configured to generate light beams ([0009], light wave source (not shown));
a first optical coupler coupled (26, 22, 30) to a resonator (20) and the at least one laser ([0009]-[0010]), wherein the first optical coupler is configured to transmit a first light beam from the at least one laser in a clockwise direction around the resonator (a light path, say in the CW direction from the reflecting (inside surface) of the partially transmissive input mirror 26 to the partially transmissive counterclockwise (CCW) output mirror 22, through lens 30, to fiber end at point 40, through fiber 28, to fiber end at point 42, [0009]));
a second optical coupler (26, 24, 32) coupled to the resonator and at least one laser ([0009]-[0010]), wherein the second optical coupler is configured to transmit a second light beam from the at least one laser in a counter-clockwise direction around the resonator (only the CW wave is shown for simplicity, [0010], In the same way light may travel in the CCW direction within the fiber coil 20 and reproduce its path, [0009]);
at least one path length adjustment member (piezoelectric transducer (PZT) tube 50, [0016]) communicatively coupled to an optical path of the resonator (fiber coil 20 wound on a piezoelectric transducer (PZT) tube 50, [0016]); and
a controller coupled to the resonator, wherein the controller is configured to control the at least one path length adjustment member to modulate the optical path length of the resonator such that at least one of a frequency and wavelength corresponding to the optical path length is modulated outside a bandwidth of the optical gyroscope (The RFOG 10 modulates the cavity length (i.e., length of the fiber 28) in order to frequency shift the errors, [0016], this is understood/interpreted to include a controller), and
a processing system coupled to the optical gyroscope, wherein the processing system is configured to determine rotation rate measurements based on received signals corresponding to the first and second light beams (a processor in signal communication with the photodetectors, the processor configured to determine an output value based on signals generated by the photodetectors, Claims 6 and 12, in view of abstract, resonant frequency shift is proportional to the rate of inertial rotation about an axis normal to the effective plane in which the resonator is formed… accurate measurement of the resonance frequencies of an RFOG, and hence the rotation rate, [0003]). 
Regarding Claim 9, Strandjord discloses the system of claim 8, wherein the optical gyroscope comprises one of: a ring laser gyroscope and a fiber optic gyroscope ([0002], [0005]).
Regarding Claim 12, Strandjord discloses the system of claim 8, wherein the at least one path length adjustment member further comprises a plurality of piezo-electric regions (50, Fig. 1), wherein the controller is configured to modulate an optical path length of the resonator by applying an electric field across the plurality of piezo-electric regions (When a voltage is applied to the PZT tube 50, the diameter of the tube changes, which either stretches or relaxes the length of fiber 28, [0016])..
Regarding Claim 13, Strandjord discloses the system of claim 12, wherein the plurality of piezo-electric regions is positioned symmetrically about the resonator (See Fig. 1).

Regarding Independent Claim 15, Strandjord discloses a method of reducing bias error in a resonator of an optical gyroscope ([0004]-[0005]), the method comprising:
receiving measurements corresponding to an optical path length of an optical gyroscope resonator ([0016]-[0021]);
measuring a bandwidth of the optical gyroscope ([0015]); and
modulating the optical path length so that at least one of a frequency and wavelength corresponding to the optical path length is modulated outside the bandwidth ([0014]-[0016], and [0021]).
Regarding Claim 17, Strandjord discloses the method of claim 15, wherein modulating the optical path length based on the bandwidth further comprises applying an electric field across a plurality of piezoelectric regions (50, Fig. 1) that are on the optical gyroscope resonator (When a voltage is applied to the PZT tube 50, the diameter of the tube changes, which either stretches or relaxes the length of fiber 28, [0016]). 
Regarding Claim 19, Strandjord discloses the method of claim 15, wherein receiving measurements corresponding to an optical path length further comprises receiving measurements from a ring laser gyroscope or a fiber optic gyroscope ([0002], [0005]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Strandjord (US 2010/0225922 A1).
Regarding Claim 7, Strandjord discloses the optical gyroscope of claim 1, wherein the controller is configured to modulate the optical path length (The RFOG 10 modulates the cavity length (i.e., length of the fiber 28) in order to frequency shift the errors, [0016]; and suppresses these errors by frequency shifting the error to a much higher frequency, out of the frequency band of interest, [0014]); however, it is silent regarding, such that a frequency that is at least ten times greater than the bandwidth of the optical gyroscope.
It would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to select a specific frequency shift, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is because the frequency is a result dependent variable because the by varying optical path length one changes the cavity modulation angular frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a frequency that is at least ten times greater than the bandwidth of the optical gyroscope, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F.2d.272.205 USPQ 215 (CCPA 1980).  This would be done in order to frequency shift the errors and suppresses these errors by frequency shifting the error to a much higher frequency, out of the frequency band of interest.
Regarding Claim 14, Strandjord discloses the system of claim 8, wherein the controller is configured to modulate the optical path length (The RFOG 10 modulates the cavity length (i.e., length of the fiber 28) in order to frequency shift the errors, [0016]; and suppresses these errors by frequency shifting the error to a much higher frequency, out of the frequency band of interest, [0014]); however, it is silent regarding, modulating to a corresponding frequency that is at least ten times greater than the bandwidth of the optical gyroscope.
It would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to select a specific frequency shift, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is because the frequency is a result dependent variable because the by varying optical path length one changes the cavity modulation angular frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a frequency that is at least ten times greater than the bandwidth of the optical gyroscope, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F.2d.272.205 USPQ 215 (CCPA 1980).  This would be done in order to frequency shift the errors and suppresses these errors by frequency shifting the error to a much higher frequency, out of the frequency band of interest.
Regarding Claim 18, Strandjord discloses the method of claim 15, wherein modulating the optical path length further comprises to modulating the optical path length (The RFOG 10 modulates the cavity length (i.e., length of the fiber 28) in order to frequency shift the errors, [0016]; and suppresses these errors by frequency shifting the error to a much higher frequency, out of the frequency band of interest, [0014]); however, it is silent regarding, modulating to a corresponding frequency that is at least ten times greater than the bandwidth of the optical gyroscope.
It would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to select a specific frequency shift, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is because the frequency is a result dependent variable because the by varying optical path length one changes the cavity modulation angular frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a frequency that is at least ten times greater than the bandwidth of the optical gyroscope, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F.2d.272.205 USPQ 215 (CCPA 1980).  This would be done in order to frequency shift the errors and suppresses these errors by frequency shifting the error to a much higher frequency, out of the frequency band of interest.
Regarding Claim 20, Strandjord discloses the method of claim 15, wherein modulating the optical path length comprises modulating (The RFOG 10 modulates the cavity length (i.e., length of the fiber 28) in order to frequency shift the errors, [0016]; and suppresses these errors by frequency shifting the error to a much higher frequency, out of the frequency band of interest, [0014]); however, it is silent regarding, modulating to a value that is at least half a wavelength of a resonance signal of the resonator.
It would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to select a specific frequency shift, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is because the wavelength is a result dependent variable because the by varying optical path length one changes the cavity modulation angular frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select modulating the cavity length to a value that is at least half a wavelength of a resonance signal of the resonator, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F.2d.272.205 USPQ 215 (CCPA 1980).  This would be done in order to frequency shift the errors and suppresses these errors by frequency shifting the error to a much higher frequency, out of the frequency band of interest.

Claims 3, 4, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strandjord (US 2010/0225922 A1) in view of Narayanan (US 2014/0204387 A1).
Regarding Claim 3, Strandjord discloses the optical gyroscope of claim 1; however, it is silent regarding wherein the at least one path length adjustment member comprises a plurality of microheaters, wherein the controller is configured to modulate an optical path length of the resonator by activating the plurality of microheaters.
Strandjord discloses modulating the optical path length based on the bandwidth comprises applying an electric field across a plurality of piezoelectric regions (50, Fig. 1) that are on the optical gyroscope resonator (When a voltage is applied to the PZT tube 50, the diameter of the tube changes, which either stretches or relaxes the length of fiber 28, [0016]) and specifies that the path-length difference will be a function of fiber length and have a dependence on temperature and other environmental parameters, i.e. the relative phase will be a function of temperature and will lead to unstable rotation sensing errors ([0012]).
Narayanan discloses a resonator-fiber-optic gyroscope (RFOG) system comprising lasers with narrow linewidth (less than or equal to 1 KHz) and very low phase noise and optical-fiber filters to reduce laser noise ([0014]) in which a phase controller 281 forms a feedback loop to adjust the effective first resonant cavity length of  the gyroscope by means of a PZT controller configured to adjust the strain on optical fiber to change the optical path (and thereby the phase) of the optical-fiber filter, a  temperature controller configured to adjust the temperature of the optical to change the index of refraction, the physical path length, or both (and thereby change the phase) of the optical-fiber filter ([0039], [0042]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a plurality of microheaters, wherein the controller is configured to modulate an optical path length of the resonator by activating the plurality of microheaters as using microheaters as thought by Narayanan instead of the plurality of piezoelectric regions Strandjord for the purpose of using the temperature sensitivity to adjust the optical path length of the resonator as using one of these equivalent options is within the competence of someone with ordinary skill in the art.
Regarding Claim 4, the combination of Strandjord and Narayanan discloses the optical gyroscope of claim 3, wherein the plurality of microheaters are positioned symmetrically about the resonator (as applied to Claims 1, se Fig. 1 of Strandjord in view of Claim 3).
Regarding Claim 10, Strandjord discloses the system of claim 8; however, it is silent regarding, wherein the at least one path length adjustment member further comprises a plurality of microheaters coupled to the controller and the resonator, wherein the controller is configured to modulate an optical path length of the resonator by activating the plurality of microheaters.
Strandjord discloses modulating the optical path length based on the bandwidth comprises applying an electric field across a plurality of piezoelectric regions (50, Fig. 1) that are on the optical gyroscope resonator (When a voltage is applied to the PZT tube 50, the diameter of the tube changes, which either stretches or relaxes the length of fiber 28, [0016]) and specifies that the path-length difference will be a function of fiber length and have a dependence on temperature and other environmental parameters, i.e. the relative phase will be a function of temperature and will lead to unstable rotation sensing errors ([0012]).
Narayanan discloses a resonator-fiber-optic gyroscope (RFOG) system comprising lasers with narrow linewidth (less than or equal to 1 KHz) and very low phase noise and optical-fiber filters to reduce laser noise ([0014]) in which a phase controller 281 forms a feedback loop to adjust the effective first resonant cavity length of  the gyroscope by means of a PZT controller configured to adjust the strain on optical fiber to change the optical path (and thereby the phase) of the optical-fiber filter, a  temperature controller configured to adjust the temperature of the optical to change the index of refraction, the physical path length, or both (and thereby change the phase) of the optical-fiber filter ([0039], [0042]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a plurality of microheaters, wherein the controller is configured to modulate an optical path length of the resonator by activating the plurality of microheaters as using microheaters as thought by Narayanan instead of the plurality of piezoelectric regions Strandjord for the purpose of using the temperature sensitivity to adjust the optical path length of the resonator as using one of these equivalent options is within the competence of someone with ordinary skill in the art.
Regarding Claim 11, the combination of Strandjord and Narayanan discloses the system of claim 10, wherein the plurality of microheaters are positioned symmetrically about the resonator (as applied to Claims 8, see Fig. 1 of Strandjord in view of Claim 10).
Regarding Claim 16, Strandjord discloses the method of claim 15; however, it is silent regarding, wherein modulating the optical path length further comprises activating a plurality of microheaters coupled to the optical gyroscope resonator.
Strandjord discloses modulating the optical path length based on the bandwidth comprises applying an electric field across a plurality of piezoelectric regions (50, Fig. 1) that are on the optical gyroscope resonator (When a voltage is applied to the PZT tube 50, the diameter of the tube changes, which either stretches or relaxes the length of fiber 28, [0016]) and specifies that the path-length difference will be a function of fiber length and have a dependence on temperature and other environmental parameters, i.e. the relative phase will be a function of temperature and will lead to unstable rotation sensing errors ([0012]).
Narayanan discloses a resonator-fiber-optic gyroscope (RFOG) system comprising lasers with narrow linewidth (less than or equal to 1 KHz) and very low phase noise and optical-fiber filters to reduce laser noise ([0014]) in which a phase controller 281 forms a feedback loop to adjust the effective first resonant cavity length of  the gyroscope by means of a PZT controller configured to adjust the strain on optical fiber to change the optical path (and thereby the phase) of the optical-fiber filter, a  temperature controller configured to adjust the temperature of the optical to change the index of refraction, the physical path length, or both (and thereby change the phase) of the optical-fiber filter ([0039], [0042]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a plurality of microheaters, wherein the controller is configured to modulate an optical path length of the resonator by activating the plurality of microheaters as using microheaters as thought by Narayanan instead of the plurality of piezoelectric regions Strandjord for the purpose of using the temperature sensitivity to adjust the optical path length of the resonator as using one of these equivalent options is within the competence of someone with ordinary skill in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Narayanan (US 2014/0204387 A1, cited above) and Sanders (US 2015/0369606 A1) disclose optical gyroscope, comprising at least one laser configured to generate light beams; a first optical coupler coupled to a resonator and the at least one laser, wherein the first optical coupler is configured to transmit a first light beam from the at least one laser in a clockwise direction around the resonator; a second optical coupler coupled to the resonator and at least one laser, wherein the second optical coupler is configured to transmit a second light beam from the at least one laser in a counter-clockwise direction around the resonator; at least one path length adjustment member communicatively coupled to an optical path of the resonator; and a controller coupled to the resonator, wherein the controller is configured to control the at least one path length adjustment member to modulate the optical path length of the resonator such that at least one of a frequency and wavelength corresponding to the optical path length is modulated outside a bandwidth of the optical gyroscope and would also anticipate the current claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877